Name: Commission Regulation (EU) 2017/871 of 22 May 2017 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of phosphoric acid Ã¢  phosphates Ã¢  di Ã¢  tri Ã¢  and polyphosphates (E 338-452) in certain meat preparations (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: consumption;  chemistry;  marketing;  foodstuff;  health;  food technology;  coal and mining industries
 Date Published: nan

 23.5.2017 EN Official Journal of the European Union L 134/3 COMMISSION REGULATION (EU) 2017/871 of 22 May 2017 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the use of phosphoric acid  phosphates  di  tri  and polyphosphates (E 338-452) in certain meat preparations (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 10(3) thereof, Whereas: (1) Annex II to Regulation (EC) No 1333/2008 lays down a Union list of food additives approved for use in food and their conditions of use. (2) That list may be updated in accordance with the common procedure referred to in Article 3(1) of Regulation (EC) No 1331/2008 of the European Parliament and of the Council (2), either on the initiative of the Commission or following an application. (3) On 11 May 2015 an application was submitted by the Czech Republic for the authorisation of the use of phosphoric acid, phosphates, diphosphates, triphosphates and polyphosphates (phosphates) as a stabiliser in the following Czech meat preparations: BÃ ­lÃ ¡ klobÃ ¡sa, VinnÃ ¡ klobÃ ¡sa, SvÃ ¡teÃ nÃ ­ klobÃ ¡sa and SyrovÃ ¡ klobÃ ¡sa. The application was subsequently made available to the Member States pursuant to Article 4 of Regulation (EC) No 1331/2008. (4) The use of phosphates is required to maintain the physico-chemical state and to increase the binding capacity of meat preparations such as BÃ ­lÃ ¡ klobÃ ¡sa, VinnÃ ¡ klobÃ ¡sa, SvÃ ¡teÃ nÃ ­ klobÃ ¡sa and SyrovÃ ¡ klobÃ ¡sa, in particular when they are placed on the market in a packaging with protective atmosphere and with an extended shelf-life. According to the applicant, the technological need for those additives in the relevant Czech meat preparations is similar to that in breakfast sausages and BrÃ ¤te, for which the use of phosphates is authorised in Part E of Annex II to Regulation (EC) No 1333/2008 in food category 08.2 Meat preparations as defined by Regulation (EC) No 853/2004. (5) Recital 7 of Regulation (EC) No 1333/2008 stipulates that the approval of food additives should also take into account other factors relevant to the matter under consideration including, inter alia, traditional factors. Therefore, it is appropriate to maintain certain traditional products on the market in some Member States, provided that the use of food additives in those products complies with the general and specific conditions laid down in Regulation (EC) No 1333/2008. (6) In order to ensure uniform application of the use of additives covered by the present Regulation, the relevant Czech meat preparations will be described in a guidance document describing the food categories in Part E of Annex II to Regulation (EC) No 1333/2008 on food additives (3). (7) Pursuant to Article 3(2) of Regulation (EC) No 1331/2008, the Commission has to seek the opinion of the European Food Safety Authority (the Authority) in order to update the Union list of food additives set out in Annex II to Regulation (EC) No 1333/2008, except where the update in question is not liable to have an effect on human health. The use of phosphates as food additives is authorised in a wide variety of foods. Their safety was evaluated by the Scientific Committee for Food which established the Maximum Tolerable Daily Intake of 70 mg/kg body weight expressed as phosphorus (4). Since the application for the extension of use of phosphates is limited to a few specific products that have been traditionally used it is not expected that the extension will have a significant impact on the overall exposure to phosphates. Therefore, the extended use of these additives constitutes an update of the Union list which is not liable to have an effect on human health and it is not necessary to seek the opinion of the Authority. (8) Annex II to Regulation (EC) No 1333/2008 should be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1333/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 31.12.2008, p. 16. (2) Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (OJ L 354, 31.12.2008, p. 1). (3) http://ec.europa.eu/food/safety/food_improvement_agents/additives/eu_rules_en (4) Reports of the Scientific Committee for Food, Twenty-fifth series (page 13), 1991. ANNEX In Part E of Annex II to Regulation (EC) No 1333/2008, in food category 08.2 Meat preparations as defined by Regulation (EC) No 853/2004, the entry for phosphoric acid  phosphates  di  tri  and polyphosphates (E 338-452) is replaced by the following: E 338-452 Phosphoric acid  phosphates  di  tri  and polyphosphates 5 000 (1) (4) only breakfast sausages: in this product, the meat is minced in such a way so that the muscle and fat tissue are completely dispersed, so that fibre makes an emulsion with the fat, giving the product its typical appearance; Finnish grey salted Christmas ham, burger meat with a minimum vegetable and/or cereal content of 4 % mixed within the meat, Kasseler, BrÃ ¤te, Surfleisch, toorvorst, Ã ¡aÃ ¡lÃ µkk, ahjupraad, BÃ ­lÃ ¡ klobÃ ¡sa, VinnÃ ¡ klobÃ ¡sa, SvÃ ¡teÃ nÃ ­ klobÃ ¡sa and SyrovÃ ¡ klobÃ ¡sa